Citation Nr: 0828849	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
left knee disorder, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disorder.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.

Service connection was established for osteochondritis 
dissecans, left knee, by a November 1979 rating decision.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claims.  The RO in Milwaukee, 
Wisconsin, currently has jurisdiction over the veteran's VA 
claims folder.

The veteran provided testimony at a hearing before personnel 
at the RO in June 2003.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

In April 2007, the Board denied the veteran's claims.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Remand by the parties, 
the Court vacated the April 2007 Board decision and remanded 
the case for readjudication in accordance with the Joint 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Joint Motion noted that the Board based its decision on 
an October 2001 VA examination, and that examination did not 
address the veteran's claims for service connection on a 
direct basis.  It asserted that an examination addressing the 
question of direct service connection was needed.  It also 
asserted a need for extraschedular consideration of the 
veteran's service-connected left knee disability.  The Board 
agrees that the pertinent questions of this claim should be 
addressed in a current examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a notice letter that complies with the 
Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations and 
court decisions.  Specifically, the 
veteran should be sent a notice letter 
that tells him:

a.  What evidence is needed to support 
a claim for secondary service 
connection for back and right knee 
disorders.  

b.  What evidence is needed to support 
a claim for direct or primary service 
connection for back and right knee 
disorders.  

c.  What evidence is necessary for an 
extraschedular rating for his left knee 
disorder.  

2.  Thereafter, the veteran should be 
scheduled for an orthopedic 
examination.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Any tests or studies 
necessary to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
in response to the following:  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has a back disorder 
secondary to his service-connected left 
knee disability?  

b.  Is it at least as likely as not 
that the veteran has a back disorder 
directly due to disease or injury 
during his active service?  

c.  Is it at least as likely as not 
that the veteran has a right knee 
disorder secondary to his service-
connected left knee disability?  

d.  Is it at least as likely as not 
that the veteran has a right knee 
disorder directly due to disease or 
injury during his active service?  

e.  Does the service-connected left 
knee disorder require frequent 
hospitalization?  

f.  Describe the impact of the service-
connected left knee on the veteran's 
ability to pursue substantially gainful 
employment.  

3.  The agency of original jurisdiction 
should then readjudicate these claims in 
light of any evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




